Name: Council Regulation (EEC) No 2220/88 of 19 July 1988 fixing the minimum price for soya beans for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 15 COUNCIL REGULATION (EEC) No 2220/ 88 of 19 July 1988 fixing the minimum price for soya beans for the 1988/ 89 marketing year year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect of soya beans (*) as last amended by Regulation (EEC) No 2217/ 88 ( 2 ), and in particular Article 2 ( 6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 2 ( 6 ) of Regulation (EEC) No 1491 / 85 provides that the Council shall fix each year a minimum price for soya beans ; whereas the price is fixed so as to guarantee sales for bean producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting the beans from the production areas to the processing areas ; Whereas , in order to achieve the abovementioned objective , this minimum price must be fixed for a well-defined standard quality and marketing stage ; Whereas , under Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70.(1 ) of that Act , the Spanish prices should be aligned on the common prices each HAS ADOPTED THIS REGULATION Article 1 For the 1988 / 89 marketing year , the minimum price for soya beans referred to in Article 2 ( 6 ) of Regulation (EEC) No 1491 / 85 shall be : ( a ) 37,44 ECU per 100 kilograms for Spain ; ( b ) 48,94 ECU per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall apply to beans which meet the criteria referred to in Article 2 ofCouncil Regulation (EEC) No 2219 / 88 of 19 July 1988 fixing the guide price for soya beans for the 1988 / 89 marketing year ( 4 ). The said price shall relate to goods ready for dispatch from the production areas . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS 0 ) OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 11 of this Official Journal . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 27 . ( 4 ) See page 14 of this Official Journal .